Citation Nr: 0817354	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-42 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Robert C. Rhodes, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from September 1952 to April 
1954.  He died in April 2002.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for cause of the veteran's 
death.  

This case was previously before the Board in November 2006, 
at which time entitlement to service connection for cause of 
the veteran's death was denied.  That decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The record contains a Joint Motion for Remand, 
dated in December 2007, wherein the appellant's attorney and 
the VA General Counsel agreed to remand the appellant's 
claim.  In December 2007, an order was issued by the Court, 
remanding the appellant's claim for reasons which will be 
further explained herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The December 2007 Joint Motion indicates that a remand is 
required in this case for compliance with the statutory duty 
to assist.  Specifically, the Joint Motion noted that VA has 
a duty to assist the appellant in the development of the 
claim, and concluded that VA did not comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) when it did not attempt 
to obtain private medical records from Memorial Herman 
Baptist Hospital, the hospital where the veteran was a 
patient when he died.  Accordingly, on remand the Board will 
request that the RO seek to obtain those records.

In addition, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans Claims issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development, as indicated in the Court's remand:

1.	Request that the appellant submit 
records of the treatment the veteran 
received at the Memorial Herman Baptist 
Hospital prior to his death in April 
2002.  If the appellant is unable to 
obtain and submit those records, the 
appellant should be advised to provide 
all details needed to obtain this 
evidence and complete any necessary 
release forms in order for VA to obtain 
the records.  

2.	All efforts to obtain the above 
evidence must be documented for 
inclusion in the claims folder.  If the 
evidence is not available or cannot be 
located, a Memorandum of Unavailability 
must be prepared and associated with 
the claims folder.

3.	If any evidence received into the record 
suggests that the veteran's service-
connected bipolar disorder caused or 
contributed to his death, request that a 
medical professional review the claims 
file and provide an opinion as to whether 
it is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
less than likely (i.e., a probability of 
less than 50 percent) that the veteran's 
service-connected bipolar disorder caused 
or substantially or materially 
contributed to the cause of his death.  

a.	Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

b.	Note: The service-connected 
disability will be considered the 
principal (primary) cause of death 
when such disability, either singly 
or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.

c.	Note: The service-connected 
disability will be considered a 
contributory cause of death when it 
contributed so substantially or 
materially to death that it combined 
to cause death, or aided or lent 
assistance to the production of 
death.  It is not sufficient to show 
that it casually shared in producing 
death, but rather it must be shown 
that there was a causal connection.  

4.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

